
	

113 HR 2238 IH: To amend the Balanced Budget and Emergency Deficit Control Act of 1985 to exempt the Crime Victims Fund from sequestration.
U.S. House of Representatives
2013-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2238
		IN THE HOUSE OF REPRESENTATIVES
		
			June 4, 2013
			Mr. Costa (for
			 himself and Mr. Poe of Texas)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Budget
		
		A BILL
		To amend the Balanced Budget and Emergency Deficit
		  Control Act of 1985 to exempt the Crime Victims Fund from
		  sequestration.
	
	
		1.Exemption from
			 sequestrationSubsection
			 (g)(1)(A) of section 255 of the Balanced Budget and Emergency Deficit Control
			 Act of 1985 is amended by inserting after the item relating to Continuing Fund,
			 Southwestern Power Administration (the second place it appears) the following
			 new item:
			
					Crime Victims Fund
				  (15–5041–0–2–754).
				.
		
